Appeal from a judgment of Broome County Court, reversing a judgment dismissing the complaint, rendered by the City Court of Binghamton, and awarding judgment to plaintiff for $100, with interest and costs. Plaintiff sues in conversion to recover the sum of $100, claimed to have been delivered by him to defendant, for a specific purpose, which money it is alleged defendant diverted and misappropriated. *816Defendant was president of the Laurer Beverage Corporation, and plaintiff was its sales agent, selling its beer, on a commission basis. Plaintiff asserts that the $100 in suit was delivered to defendant pursuant to an arrangement whereby-said money with $300 to be contributed in behalf of said corporation, was to be donated to the unemployment fund of the city of Binghamton. The donation was an advertising scheme to create good will in the community toward the corporation, and thus increase the sale of its beer. A check of the corporation representing the fund of $400 was delivered by the corporation to the city, but was returned by the city to the corporation, which retained it pending adjustment of its account with the plaintiff. Defendant claims that the transaction was between plaintiff and the corporation, and not with defendant individually. Judgment reversed, on the law and facts, with costs, and judgment of the City Court of Binghamton reinstated. Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ., concur.